Opinion filed February 18,
2010
 
 
 
 
 
 
                                                                       
In The
                                                                             

  Eleventh
Court of Appeals
                                                                
____________
 
                                                          
No. 11-09-00322-CV
                                                   
__________
 
                     
 $2,797 UNITED STATES
CURRENCY, Appellant
 
                                                            
V.
 
                                      
 STATE OF TEXAS, Appellee
 

 
                                        
On Appeal from the 244th District Court
 
                                                         
 Ector County, Texas
 
                                               
Trial Court Cause No. C-128,128
 

 
                                          
M E M O R A N D U M   O P I N I O N
The
trial court signed the forfeiture judgment on October 8, 2009.  Eddie
Albert Mendoza timely filed a notice of appeal but failed to comply with Tex. R. App. P. 20.1.  We dismiss.
 When
the appellate record was not timely filed, this court extended the due date to
February 8, 2010, as required under Tex.
R. App. P. 37.3(a)(1).  The clerk of the trial court has notified
this court in writing that Mendoza has failed to make arrangements to pay for the
clerk=s record.
As
of this date, the clerk=s
record has not been received in this court.  The failure to file the clerk=s record appears to be due
to Mendoza=s
actions.  Tex. R. App. P. 37.3(b).
Therefore,
the appeal is dismissed.
 
PER CURIAM
 
February 18,
2010
Panel consists of:  Wright,
C.J.,
McCall, J., and Strange, J.